DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-21 have been examined.
	Claim 21 have been newly added.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 11-13) of 02/11/2022, and closet prior art of record Okamoto (US2018120844A1).
	Claims 1-20 would be allowable if rewritten or amended or terminal disclaimer to overcome the rejection(s) under Double Patenting, set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  
 The reason for indicating allowable subject matter over the prior art of record Okamoto (US20180120844A1).
Okamoto discloses the automatic operation assistance system has a implementation determination unit determines whether the continued performance of the autonomous driving assistance in a performance restricting section is possible, when it is determined that the time required for a vehicle  
In regards to claim 1, Okamoto either individually or in combination with other prior art fails to teach or render obvious an autonomous driving release unit configured to release the autonomous driving control if an override operation for shifting the driving of the vehicle to a manual driving is input by an occupant of the vehicle during the execution of the autonomous driving control which is 10based on a first travel plan; a travel plan setting unit configured to set a second travel plan different from the first travel plan based on a peripheral state of the vehicle and a state of the vehicle after the input of the override operation by the occupant; 15an autonomous driving restore determination unit configured to determine whether or not to restore the autonomous driving control with the autonomous driving control which is based on the second travel plan after the input of the override operation by the occupant based on operation parameters relating to the override operation, the first travel 20plan, and the second travel plan; and a vehicle control unit configured to maintain the manual driving and prohibit automatic starting of the autonomous driving control until after a predetermined time elapses after the autonomous driving control is released by the autonomous driving release unit and 25when the autonomous driving restore determination unit determines not to restore the autonomous driving control.
In regards to claim 21, Okamoto either individually or in combination with other prior art fails to teach or render obvious releasing the autonomous driving control if an override operation for shifting the driving of the vehicle to a manual driving is input by an occupant of the vehicle during the execution of the autonomous driving control which is based on a first travel plan; setting a second travel plan different from the first travel plan based on a peripheral state of the vehicle and a state of the vehicle after the input of the override operation by the occupant; determining whether or not to restore the autonomous driving control with the autonomous driving control which is based on the second travel plan after the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SHARDUL D PATEL/            Primary Examiner, Art Unit 3662